
	

113 HR 746 IH: Protect Small Business Jobs Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 746
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Bentivolio (for
			 himself, Mr. Hall,
			 Mr. Roskam,
			 Mr. Gohmert,
			 Mr. Chabot,
			 Mr. Franks of Arizona,
			 Mr. Walberg,
			 Mr. Valadao,
			 Mr. Benishek,
			 Mrs. Bachmann,
			 Mr. Broun of Georgia,
			 Mr. Hultgren, and
			 Mr. Pittenger) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide small businesses with a grace period for a
		  regulatory violation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Small Business Jobs Act of
			 2013.
		2.In
			 generalSection 558 of title
			 5, United States Code, is amended by adding at the end the following:
			
				(d)Before any enforcement action is taken on
				any sanction on a business for any violation of a rule or pursuant to an
				adjudication an agency shall—
					(1)not later than 10
				business days after the date on which the agency determines that a sanction may
				be imposed on the business, provide notice to the business that, if the
				business is a small business as defined in subsection (k), the small business
				may be subject to a sanction at the end of the grace period described in
				paragraph (3);
					(2)delay any further
				action for a period of 15 calendar days;
					(3)for any small business, defer any further
				action for a period of not less than 6 months, less the 15 days described in
				paragraph (2), which shall be extended by an additional period of 3 months on
				application by the small business demonstrating reasonable efforts made in good
				faith to remedy the violation or other conduct giving rise to the
				sanction;
					(4)make a further
				determination after the period described in paragraph (3) as to whether or not
				the small business would still be subject to the sanction as of the end of that
				period;
					(5)if the
				determination under paragraph (4) is that the small business would not be
				subject to the sanction, waive the sanction; and
					(6)if notice is given more than 10 business
				days after the date on which the agency determines that a sanction may be
				imposed on the business, and the agency determines that the same sanction may
				have been imposed on the business 10 business days prior to the date of the
				notice, that date of notice shall be the effective date commencing the grace
				period described in paragraph (3).
					(e)The grace period described by subsection
				(d) shall be applicable only once per business per rule, but shall cover
				subsequent violations of the same rule until it expires.
				(f)The grace period
				described by subsection (d) shall not apply to a violation that puts anyone in
				imminent danger, as defined by the Occupational Safety and Health Act (29
				U.S.C. 662 et seq.).
				(g)Nothing in
				subsection (d) shall be construed to prevent a small business from appealing
				any sanction imposed in accordance with the procedures of the agency, or from
				seeking review under chapter 7 of this title.
				(h)Any sanction by an agency on a small
				business for any violation of a rule or pursuant to an adjudication, absent
				proof of written notice of the sanction and the date on which the agency
				determined that a sanction may be imposed, or in violation of subsection
				(d)(3), shall be null and void.
				(i)Federal agencies
				shall report annually to the Ombudsman on the utilization of this directive and
				disclose the penalty mitigation for small businesses.
				(j)The Ombudsman
				shall include in its annual report to Congress the agency reports described by
				subsection (i) and a summary of the findings.
				(k)For purposes of
				this section—
					(1)term small business is
				defined as any sole proprietorship, partnership, corporation, limited liability
				company, or other business entity, that—
						(A)had less than
				$10,000,000 in gross receipts in the preceding calendar year;
						(B)is considered a
				small-business concern as such term is defined pursuant to
				Section 3(a) of the Small Business Act (15 U.S.C. 632(a));
						(C)employed fewer
				than 200 individuals in the preceding calendar year; or
						(D)had CPI adjusted
				gross receipts of less than $10,000,000 in the preceding year.
						(2)the term
				Ombudsman has the same meaning given such term in section 30(a)
				of the Small Business Act (15 U.S.C. 657(a));
					(3)the term
				consumer price index means the consumer price index for all
				urban consumers published by the Department of Labor; and
					(4)the term CPI adjusted gross
				receipts means the amount of gross receipts, divided by the consumer
				price index for calendar year 2012, and multiplied by the consumer price index
				for the preceding calendar year, rounded to the nearest multiple of $100,000
				(or, if midway between multiples of $100,000, to the next higher multiple of
				$100,000).
					.
		
